PER CURIAM.
The indictment in this case charged the defendant •vuih introducing spirituous liquors into the Indian country, to' wit, ilie Rosebud Indian reservation, into and upon a certain allotment of one Maggie Bordeaux, an Indian of the Sioux Nation and Rosebud Tribe or band of Indians, which said allotment was and is described as follows, to wit: The northwest quarter (N. W. J4) of section twenty-six (26), township forty-two (42) north, of range twenty-nine (29) west of the sixth principal meridian, in Mellette county, state of South Dakota.
j i j It was objected by demurrer that the indictment was bad for duulicity, in that it charged the introduction of the liquor into the Indian reservation as well as the Indian allotment. This objection is hypercritical. It is well known that allotments exist within Indian reservations, and a person of common understanding, on reading the mc icUnent, would understand that the charge was narrowed to the allotment.
j 2 j It was further objected that the indictment did not state facts const hating a public offense, in that there was no allegation that the title to (he land was held in trust by the government, 'fhe word “allotment’’ is ¡he term ordinarily and commonly used to describe land held by Indians after allotment and before the issuance of the patent in fee. So understood, the statute which provides that the title to such allotment shall be held in trust by the government need not be pleaded.
¡ 3 | It is urged that the trial court erred in admitting in evidence the trust patent without other proof than the patent itself. This was not error. The court would lake judicial notice of the signature of the President of the United States. Wharton on Evidence, § 317; Underhill on Evidence, 514; 3 Rice, Criminal Evidence, pp. 13, 14.
There is no merit in any of the errors assigned.
Judgment affirmed.